Citation Nr: 1041262	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  09-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUE

Whether the reduction in Montgomery GI Bill (MGIB) training time 
effective from March 5, 2008, such that an overpayment of 
benefits was created, was proper.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant was on active duty from May 2002 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a letter decision of the Department of Veterans 
Affairs Regional Office (RO) in Muskogee, Oklahoma.  It is noted 
that the RO in Muskogee has handled this educational benefits 
claim even though the appellant resides under the jurisdiction of 
the RO in New Orleans, Louisiana.

The appeal was remanded in May 2010 by the Board for the purpose 
of scheduling and conducting a Board hearing.  Such a hearing was 
scheduled for the appellant but she failed to appear for that 
hearing.  Since that time, she has not submitted any statements 
to the VA asking that the hearing be rescheduled because of good 
cause.  

Nevertheless, it is the determination of the Board that the 
appeal must once again be REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

For the semester extending from January 14, 2008, to May 9, 2008, 
the appellant originally signed up for 15 hours of college credit 
classes.  Per the claims folder, it appears that when the 
appellant started the semester, she was enrolled in the following 
classes:

App. Software for Business		3 hours
Pre-College Algebra			3 hours
Bible as Literature			3 hours
Art Appreciation			3 hours
Basic Spanish II			3 hours

Total Number of Hours		15 hours

In her correspondence to the VA, the appellant has stated that 
she dropped the Bible as Literature class because she discovered 
that she had not taken the required prerequisite classes prior to 
enrolling in that class.  This dropping of the class reduced her 
total number of hours to 12.  

On or about March 5, 2008, the University, per the claims folder, 
noted in its records that the appellant would receive a non-
attendance grade of "XF".  As interpreted by the VA, this meant 
that the appellant's semester hours were reduced to a total of 9 
hours, which indicates a part-time student.  After the VA was 
informed of the reduction, the RO education office determined 
that the appellant had received an overpayment of education 
benefits because she had been paid at the full-time student rate 
vice the part-time student rate.  The VA further indicated that 
an overpayment of $728.99 (US dollars) had occurred.

After the appellant received notification of the overpayment, she 
responded and proffered a print out showing the classes she 
purportedly took in the spring of 2008, along with the grades 
received.  On that form, the print out indicated that the 
appellant received grades for App. Software for Business, Pre-
College Algebra, and Art Appreciation.  However, the grade that 
was listed for Basic Spanish II was "XF".  The number of course 
hours added up to 12 as did the hours for the GPA.  

The education office of the Muskogee RO has attempted to obtain 
additional information from the University of New Orleans but 
that information has not been forthcoming, or readily 
translatable.  Additionally, in the appellant's VA Form 9, Appeal 
to Board of Veterans' Appeals, dated February 13, 2009, the 
appellant wrote the following:

According to VA, my university informed 
them that I was dropped from my Spanish 
1002 course.  However, I was never informed 
of this and continued to complete the 
course.  I did have correspondence with the 
said instructor who supposedly dropped me 
from the course.  Also, my transcript does 
not have a "W" which means I would have 
dropped the course.  I received an XF in 
the course due to military dut[ies].  I was 
on orders for my final and I failed to 
complete it.  

Upon reading the appellant's VA Form 9, it is not clear to the 
Board whether the correspondence referred to by the appellant 
between herself and the Spanish class instructor indicates that 
she was enrolled in the class for the entire semester.  Also, it 
is unclear whether the awarding of an XF is indicative of an 
incomplete grade or nonattendance of the class.  Accordingly, the 
Board is of the opinion that in order to fulfill the VA's duty to 
assist the claimant, the appellant's claim should be returned to 
the RO for additional development.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration for the following action:

1.  The VBA should contact the appellant 
and ask that she submit copies of any 
pieces of correspondence, including 
electronic mail, which she may have between 
herself and her Spanish instructor for the 
spring semester 2008.  All obtained 
information should be included in the 
claims folder for future review.  

2.  The VBA must contact the University of 
New Orleans concerning the appellant's 
completion of units and/or credit hours for 
the period between January 2008 and May 
2008.  In particular, a school official 
should be asked to certify the appellant's 
enrollment status as full-time, three-
quarter-time, one-half- time, or less for 
the period extending from January 14, 2008, 
to May 9, 2008.  Finally, the university 
should provide an explanation of the grade 
"XF".  More specifically, does the 
assignment of the grade "XF" mean the 
appellant did not attend classes or does it 
mean that the appellant attended classes 
but did not complete all of the assignments 
necessary for the assignment of a grade.  
All obtained information should be included 
in the claims folder for future review.  If 
the university does not respond, the 
appellant should be contacted and asked to 
obtain the above information from the 
university and submit it to VA.  

3.  The VBA should contact the appellant 
and ask that she provide copies of any 
orders she may have that would indicate she 
was performing military duties for any part 
of the period of time extending from 
January 14, 2008, to May 9, 2008.  Any 
information obtained should be included in 
the claims folder for future review.  

4.  When the development requested has been 
completed, the case should be reviewed by 
the appropriate RO on the basis of 
additional evidence.  If the benefit sought 
is not granted, the appellant should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  
Thereafter, the case should be returned to 
the Board, if in order.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


